Dalrimple, J.,
dissenting. The horse, the title to which is in question in this suit, was found, the owner being unknown, by one John Gildersleeve, on his improved land, between the 1st day of November and the 1st day of April. He duly reported him as an estray. The entries required by law were made, and the horse afterwards sold as an estray, *241according to the statute, and purchased by the defendant in error. He escaped from the defendant, and strayed to the premises of plaintiff in error, and was by him taken possession of. The defendant brought an action of replevin, and recovered. The legal definition of an estray in this state, is, neat cattle, horses or sheep found upon improved lands, between the 1st day of November and the 1st day of April, whose owner is unknown. Nix. Dig., p. 12, § 8; IX Petersdorff’s Abr. 131; 1 Bouvier's Law Dic. 527; 1 Bla. 297; 2 Kent 359; Walter v. Glats, 29 Iowa 437. In my opinion, the horse when found was, according to this definition, clearly an estray. Nor do I think the case is altered by the fact that he was stolen from the plaintiff before found. This precise point was made in the case of Patterson v. Mc Vay, 9 Watts 482, in which the court says: “The proceeding against a stray is in rem, and not against the title of any particular owner. Its object is not to inflict a penalty for letting the animal go at large, but to compensate the injury done by it, and secure the residue of the value to the owner of it. What matters it, then, that the animal was taken out of his possession without his default, when default is not the foundation of the proceeding? It is, in some respects, a charitable one, for had not the animal been secured and taken care of, it might have perished, or wandered away beyond the reach of recovery. The costs and charges must be paid, in any event, for the officers are not to be affected by considerations of theft; and how can these be raised except by a sale, or how can there be a sale if purchasers cannot bid securely.” Nor do I think it can properly be held that the person who removed the horse from the church lot, where he found him tied and apparently abandoned, to the stable of John Gildersleeve, was in any sense the owner. The case does not show that he ever claimed any interest in the horse as finder, or otherwise, or that he ever, for a moment, assumed, or claimed the right to assume control of him. It is quite evident that he did not take or remove the horse, claiming title to him as finder. On the contrary, it is *242quite clear that the horse was taken and removed from motives of humanity, that he might be fed and cared for, not by the finder, but by the owner of the stable into which he was put. One reason of an estray is said to be, that the cattle called animalia vagrantia may not perish. Viner’s Abr., Vol. X, p. 487. Moreover, it has been held, that “ if a man takes-beasts as estray, and keeps them for three quarters of a year, and after they estray from him and another gets them, the first lord who keeps them for three quarters cannot retake them, because he has no property in them till he has kept them the year and day, and proclamation passed; quod nota bene, for the possession of the second lord is good against him who has no property.” Ib. 489. I do not see why the-same principle should not apply to this case, if we hold that the person who removed the horse and left him on the premises mentioned, once had title to him as finder. That title could not last beyond the time when the possession was voluntarily abandoned, or surrendered to another. It may be further observed, that it does not appear by the case, that John Gildersleeve knew when or by whom the hocse was brought upon his premises. The finder, on Isis own motion, removed the horse to Gildersleeve’s premises, without, so far as appears, his knowledge, consent, or direction. I think it may, properly be asked what, under these circumstances, was to be done with the animal, if he was not to be treated as an estray? How was he to be disposed of? I think if the question were doubtful, it ought, for the security of the owner, to be resolved in favor of the proceedings under the statute concerning estrays, because thereby public record is required to be made that the animal has been taken as an estray, and after a certain time, if not reclaimed by the owner, it must be sold at public auction, and from the proceeds of sale, the legal costs and expenses are to be first paid,, and the surplus paid over to the owner. The other view, it seems to me, is contrary to the policy of the statute, and would oftentimes enable dishonest and irresponsible persons to conceal and convert to their own use stray cattle, under *243circumstances which would deprive the real owner of all adequate remedy.
I have not been able to see, in the case sent up, any evidence of bad faith or dishonesty on the part of the defendant in error, or of the persons who took and disposed of the horse as an estray. In my opinion the judgment belaw should be affirmed, with costs.
Judgment of the Circuit Court reversed.